 



EXHIBIT 10.1
Mindspeed Technologies, Inc.
Directors Stock Plan
as amended and restated
 

1.   PURPOSE OF THE PLAN.       The purpose of the Directors Stock Plan (as
amended and restated, the Plan) is to link the compensation of non-employee
directors of Mindspeed Technologies, Inc. (Mindspeed) directly with the
interests of the Mindspeed shareholders.   2.   PARTICIPANTS.       Participants
in the Plan shall consist of directors of Mindspeed who are not employees of
Mindspeed or any of its subsidiaries (Non-Employee Director). The term
“subsidiary” as used in the Plan means a corporation more than 50% of the voting
stock of which, or an unincorporated business entity more than 50% of the equity
interest in which, shall at the time be owned directly or indirectly by
Mindspeed.   3.   SHARES RESERVED UNDER THE PLAN.       Subject to the
provisions of Section 11 of the Plan, there shall be reserved for delivery under
the Plan, from the date of inception of the Plan, an aggregate of 1,440,000
shares of common stock, par value $.01 per share, of Mindspeed (Shares). Shares
to be delivered under the Plan may be authorized and unissued Shares, Shares
held in treasury or any combination thereof. Shares delivered under the Plan
which are forfeited or otherwise terminated shall be available for subsequent
grant under the Plan.

 



--------------------------------------------------------------------------------



 



4.   ADMINISTRATION OF THE PLAN.       The Plan shall be administered by the
Compensation and Management Development Committee (the Committee) of the Board,
subject to the right of the Board, in its sole discretion, to exercise or
authorize another committee or person to exercise some or all of the
responsibilities, powers and authority vested in the Committee under the Plan.
The Committee (or the Board or any other committee or person authorized by the
Board) shall have authority to interpret the Plan, and to prescribe, amend and
rescind rules and regulations relating to the administration of the Plan, and
all such interpretations, rules and regulations shall be conclusive and binding
on all persons.   5.   EFFECTIVE DATE OF THE PLAN.       The Plan has been
approved by the Board and shall be submitted to Conexant Systems, Inc.
(Conexant), the sole shareholder of Mindspeed, for approval and, if approved,
shall become effective on the date on which Conexant completes the pro rata
distribution of all outstanding Shares to Conexant’s shareowners (the
Distribution).   6.   STOCK OPTIONS.       Each Non-Employee Director in office
at the time of the Distribution shall be granted, on the first trading day
following the Distribution or on such later date within 60 days thereafter as
the Board may designate, an option to purchase 40,000 Shares. Each other
Non-Employee Director shall be granted an option to purchase 40,000 Shares at
the meeting of the Board at which, or following the Annual Meeting of
Shareholders at which, the Non-Employee Director is first elected a director of
Mindspeed. Following the Annual Meeting of Shareholders held in the year 2004
and each Annual Meeting of Shareholders

2



--------------------------------------------------------------------------------



 



    thereafter, each Non-Employee Director who is elected a director at, or who
was previously elected and continues as a director after, that Annual Meeting
shall be granted an option to purchase 20,000 Shares, provided that the Board
may, by action taken on or before the day following the date of any such Annual
Meeting, defer the option grants in respect of such Annual Meeting for up to
60 days following such Annual Meeting to a date coinciding with the date of
grant of options or other incentive compensation by Mindspeed to some or all of
the officers of Mindspeed.       The exercise price per share for each option
granted under the Plan shall be the closing price per share (the Fair Market
Value) of Shares on the date of grant as reported on the Nasdaq Stock Market or
such other national securities exchange or automated inter-dealer quotation
system on which the Shares have been duly listed and approved for quotation and
trading (or on the next preceding day such stock was traded if it was not traded
on the date of grant). The purchase price of the Shares with respect to which an
option or portion thereof is exercised shall be payable in full in cash, Shares
valued at their Fair Market Value on the date of exercise, or a combination
thereof. Each option may be exercised in whole or in part at any time after it
becomes exercisable; and each option shall become exercisable in four
approximately equal installments on each of the first, second, third and fourth
anniversaries of the date the option is granted. No option shall be exercisable
prior to one year nor after ten years from the date of the grant thereof;
provided, however, that if the holder of an option dies, the option may be
exercised from and after the date of the optionee’s death for a period of three
years (or until the expiration date specified in the option if earlier) even if
it was not exercisable at the date of death. Moreover, if an optionee retires
after attaining age 55 and completing at least five years service as a

3



--------------------------------------------------------------------------------



 



    director, all options then held by such optionee shall be exercisable even
if they were not exercisable at such retirement date; provided, however, that
each such option shall expire at the earlier of five years from the date of the
optionee’s retirement or the expiration date specified in the option.      
Options granted under the Plan are not transferable other than (i) by will or by
the laws of descent and distribution; or (ii) by gift to the grantee’s spouse or
natural, adopted or step- children or grandchildren (Immediate Family Members)
or to a trust for the benefit of one or more of the grantee’s Immediate Family
Members or to a family charitable trust established by the grantee or a member
of the grantee’s family. If an optionee ceases to be a director while holding
unexercised options, such options are then void, except in the case of
(i) death, (ii) disability, (iii) retirement after attaining age 55 and
completing at least five years service as a director, or (iv) resignation from
the Board for reasons of the antitrust laws, compliance with Mindspeed’s
conflict of interest policies or other circumstances that the Committee may
determine as serving the best interests of Mindspeed.   7.   RESTRICTED STOCK
UNITS.       Following the Annual Meeting of Shareholders held in the year 2008
and each Annual Meeting of Shareholders thereafter, each Non-Employee Director
who is elected a director at, or who was previously elected and continues as a
director after, that Annual Meeting shall be granted restricted stock units
(Restricted Stock Units) in an amount equal to the lesser of (a) 15,000
Restricted Stock Units or (b) the number of Restricted Stock Units (rounded to
the nearest whole unit) equaling $45,000 divided by the closing price of Shares
on the date of grant as reported on the Nasdaq Stock Market or such other
national

4



--------------------------------------------------------------------------------



 



    securities exchange or automated inter-dealer quotation system on which the
Shares have been duly listed and approved for quotation and trading (or on the
next preceding day such stock was traded if it was not traded on the date of
grant). For the purpose of the calculation in the previous sentence, one
Restricted Stock Unit shall equal one Share.       The recipient shall not have
the rights of a shareholder until such time as the Shares underlying the
Restricted Stock Units are settled by the issuance of such Shares to the
Non-Employee Director. However, the recipient will receive dividends in respect
of the Shares underlying the Restricted Stock Units, which will be paid if and
when such dividends are normally paid to Mindspeed shareholders. Upon receipt of
the Shares underlying the Restricted Stock Units, the recipient shall have the
right to vote the Shares. One Share shall be issuable for each Restricted Stock
Unit awarded.       Restricted Stock Units issued under this Section 7 shall not
be settled, and such Shares shall not be issued, until ten days after (i) the
recipient retires from the Board after attaining age 55 and completing at least
five years service as a director or (ii) the recipient resigns from the Board or
ceases to be a director by reason of the antitrust laws, compliance with
Mindspeed’s conflict of interest policies, death, disability or other
circumstances, and the Board has not determined (prior to the expiration of such
ten day period) that such resignation or cessation of service as a director is
adverse to the best interests of Mindspeed.       The settlement of the
Restricted Stock Units as described above shall be delayed in the event
Mindspeed reasonably determines that the issuance of the Shares would constitute
a violation of federal securities laws or other applicable law. If the
settlement of the

5



--------------------------------------------------------------------------------



 



    Restricted Stock Units is delayed by the provisions of this paragraph, the
settlement of the Restricted Stock Units shall occur at the earliest date at
which Mindspeed reasonably determines that issuing the Shares will not cause a
violation of federal securities laws or other applicable law. For purposes of
this paragraph, the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Internal Revenue Code of 1986, as amended (the Code), is not considered a
violation of applicable law.   8.   SHARES OR RESTRICTED STOCK UNITS IN LIEU OF
CASH COMPENSATION.       Each Non-Employee Director may elect each year, not
later than December 31 of the year preceding the year as to which an election is
to be applicable, to receive all or any portion of the cash retainer to be paid
for board, committee or other service in the following calendar year through the
issuance or transfer of Shares, valued at the closing price as reported on the
Nasdaq Stock Market or such other national securities exchange or automated
inter-dealer quotation system on which the Shares have been duly listed and
approved for quotation and trading, on the date when each payment of such
retainer amount would otherwise be made in cash (or on the next preceding day
such stock was traded if it was not traded on that date). Each Non-Employee
Director making such an election may also elect at the same time to receive the
value of those Shares in the form of Restricted Stock Units. The recipient shall
not have the rights of a shareholder until such time as the Shares underlying
the Restricted Stock Units are settled by the issuance of such Shares to the
Non-Employee Director. However, the recipient will receive dividends in respect
of the Shares underlying the Restricted Stock Units, which will be paid if and
when such dividends are normally paid to Mindspeed shareholders. Upon receipt of
the Shares

6



--------------------------------------------------------------------------------



 



    underlying the Restricted Stock Units, the recipient shall have the right to
vote the Shares. One Share shall be issuable for each Restricted Stock Unit
awarded.       Restricted Stock Units issued under this Section 8 shall not be
settled, and such Shares shall not be issued, until ten days after (i) the
recipient retires from the Board after attaining age 55 and completing at least
five years service as a director or (ii) the recipient resigns from the Board or
ceases to be a director by reason of the antitrust laws, compliance with
Mindspeed’s conflict of interest policies, death, disability or other
circumstances, and the Board has not determined (prior to the expiration of such
ten day period) that such resignation or cessation of service as a director is
adverse to the best interests of Mindspeed.       The settlement of the
Restricted Stock Units as described above shall be delayed in the event
Mindspeed reasonably determines that the issuance of the Shares would constitute
a violation of federal securities laws or other applicable law. If the
settlement of the Restricted Stock Units is delayed by the provisions of this
paragraph, the settlement of the Restricted Stock Units shall occur at the
earliest date at which Mindspeed reasonably determines that issuing the Shares
will not cause a violation of federal securities laws or other applicable law.
For purposes of this paragraph, the issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of applicable law.   9.  
RESTRICTED STOCK.       The Board or the Committee may, from time to time, as
and when either thereof deems it appropriate, provide one or more Non-Employee
Directors with a grant of Restricted

7



--------------------------------------------------------------------------------



 



    Stock, subject to the terms, conditions and restrictions established by the
Board or the Committee at the time of grant.   10.   ADDITIONAL COMPENSATION.  
    The Board or the Committee may, from time to time, as and when either
thereof deems it appropriate, provide one or more Non-Employee Directors with
additional compensation under the Plan. Such additional compensation may be in
the form of a grant of Shares, Restricted Stock, Restricted Stock Units, options
to purchase Shares or a combination thereof, subject to the terms, conditions
and restrictions established by the Board or the Committee at the time of grant.
  11.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.       If there shall be any
change in or affecting Shares on account of any merger, consolidation,
reorganization, recapitalization, reclassification, stock dividend, stock split
or combination, or other distribution to holders of Shares (other than a cash
dividend), there shall be made or taken such amendments to the Plan and such
adjustments and actions thereunder as the Board may deem appropriate under the
circumstances.   12.   GOVERNMENT AND OTHER REGULATIONS.       The obligations
of Mindspeed to deliver Shares upon exercise of options granted under Section 6
of the Plan, upon vesting and settlement of Restricted Stock Units pursuant to
Section 7 or an election made under Section 8 or the delivery of Shares pursuant
to an election made under Section 8 of the Plan or grants made under Section 9
or Section 10 of the Plan, shall be subject to (i) all applicable laws, rules
and regulations and such approvals by any governmental agencies as may be
required, including, without limitation,

8



--------------------------------------------------------------------------------



 



    compliance with the Securities Act of 1933, as amended, and (ii) the
condition that such Shares shall have been duly listed and approved for
quotation and trading on the Nasdaq Stock Market, or such other national
securities exchange or automated inter-dealer quotation system as shall be
approved by the Board.   13.   AMENDMENT AND TERMINATION OF THE PLAN.       The
Plan may be amended by the Board in any respect, provided that, without
shareholder approval, no amendment shall (i) materially increase the maximum
number of Shares available for delivery under the Plan (other than adjustments
pursuant to Section 11 hereof), (ii) materially increase the benefits accruing
to participants under the Plan, or (iii) materially modify the requirements as
to eligibility for participation in the Plan. The Plan may also be terminated at
any time by the Board.   14.   MISCELLANEOUS.     (a) If a Change of Control as
defined in Article III, Section 14(I)(1) of Mindspeed’s Bylaws shall occur, all
options then outstanding pursuant to the Plan shall forthwith become fully
exercisable whether or not then exercisable, all Restricted Stock Units shall
become fully vested and settled by the issuance of Shares, and the restrictions
on all Shares granted as Restricted Stock under the Plan shall forthwith lapse;
provided, however, that each such option shall expire at the earlier of five
years from the date of the Change of Control or the expiration date specified in
the option.     (b) Nothing contained in the Plan shall be deemed to confer upon
any person any right to continue as a director of or to be associated in any
other way with Mindspeed.     (c) To the extent that Federal laws do not
otherwise control, the Plan and all determinations made and actions taken
pursuant hereto shall be governed by the law of the State of Delaware.

9